In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                               (E-Filed: December 19, 2013)

* * * * * * * * * * * * *
ANN MCCLENAGHAN,                 *                   No. 12-757V
Administrator of the Estate of   *
MADELINE MACKAY, Deceased,       *
                                 *
                     Petitioner, *                   Special Master
                                 *                   Hamilton-Fieldman
v.                               *
                                 *                   Stipulated Decision; Influenza
SECRETARY OF HEALTH              *                   Vaccine; Guillain-Barre Syndrome
AND HUMAN SERVICES,              *
                                 *
                     Respondent. *
* * * * * * * * * * * * *

Ronald C. Homer, Boston, MA, for Petitioner.
Tara J. Kilfoyle, Washington, DC, for Respondent.

                                 UNPUBLISHED DECISION 1

      On November 5, 2012, Ann McClenaghan (“Petitioner”), as administrator of the estate
of Madeline MacKay, deceased, filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (the “Program”). 2

       1
               Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As
provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Otherwise, “the entire” decision will be available to the public. Id.
       2
              The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified
as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                 1
       Petitioner alleges that as a result of a trivalent influenza vaccination Ms. MacKay
received on October 21, 2010, Ms. Mackay developed Guillain-Barre Syndrome. Petitioner
further alleges that Ms. Mackay’s death on November 11, 2010 was the sequela of her alleged
vaccine-related injury.

        Respondent denies that the flu vaccination caused Ms. MacKay’s Guillain-Barre
Syndrome, and/or any other injury. Respondent further denies that Ms. MacKay experienced
the residual effects of her alleged vaccine-related injury for more than six months, and denies
that Ms. MacKay’s death was vaccine related.

        On December 2, 2013, counsel for both parties filed a stipulation, stating that a decision
should be entered awarding compensation. The parties stipulated that Petitioner shall receive
the following compensation:

       A lump sum of $ 302,500.00 in the form of a check payable to petitioner as legal
       representative of the estate of Madeline MacKay. This amount represents compensation
       for all damages that would be available under 42 U.S.C. §300aa-15(a) . . . .

Stipulation ¶ 8.

      The parties further stipulated that they will submit to further proceedings to award
reasonable attorney’s fees and costs incurred in proceeding upon this petition. Stipulation ¶9.

        Pursuant to the attached Stipulation (Appendix A), the undersigned approves as
reasonable the requested amount for Petitioner’s compensation. Accordingly, an award
should be made in the form of a check payable to Petitioner in the amount of $302,500.00.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

             IT IS SO ORDERED.

                                          s/Lisa Hamilton-Fieldman
                                          Lisa Hamilton-Fieldman
                                          Special Master




       3
                Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’
joint filing of notice renouncing the right to seek review.
                                                2